NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                                FILED
                            FOR THE NINTH CIRCUIT                                   JAN 19 2011

                                                                             MOLLY C. DWYER, CLERK
                                                                                 U.S. COURT OF APPEALS

RONALD ALEX STEVENSON,                            No. 09-15629

              Petitioner - Appellant,             D.C. No. 3:06-cv-00571-BES-
                                                  VPC
  v.

JACK PALMER; ATTORNEY                             MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

              Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Brian E. Sandoval, District Judge, Presiding

                      Argued and Submitted January 11, 2011
                            San Francisco, California

Before: SCHROEDER, RAWLINSON, and BEA, Circuit Judges.

       Petitioner Ronald Stevenson (Stevenson) appeals the district court’s

dismissal of his petition for habeas corpus, pursuant to 28 U.S.C. § 2254.

Stevenson asserts that the district court erred by failing to grant a stay and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
abeyance so as to allow him to fully exhaust his available remedies in the state

courts.

      A district court must issue a stay and allow abeyance of a partially exhausted

petition if the petitioner demonstrates: (1) there was good cause for the failure to

exhaust his claims in state court; (2) the “unexhausted claims are potentially

meritorious;” and (3) the petitioner has not “engaged in intentionally dilatory

litigation tactics.” Rhines v. Weber, 544 U.S. 269, 278 (2005). Stevenson failed to

demonstrate good cause because he created the condition that led to his failure to

exhaust his claims in state court. See Wooten v. Kirkland, 540 F.3d 1019, 1024

(9th Cir. 2008) (eschewing a “broad interpretation of ‘good cause’”).

      We decline to reach Stevenson’s uncertified claim because he failed to make

“a substantial showing of the denial of a constitutional right” to warrant a

certificate of appealability. Rhoades v. Henry, 598 F.3d 511, 518 (9th Cir. 2010)

(citation omitted).



AFFIRMED.




                                          2